Citation Nr: 0827719	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-32 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1976.  He was a member of the National Guard and an 
Army reservist from July 1975 to July 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The rating decision confirmed and 
continued the denial of the veteran's claim for entitlement 
to service connection on the basis that no new and material 
evidence was submitted.  

Although the veteran requested a hearing at the Hartford RO, 
he withdrew this request in December 2006.  Therefore the 
Board will proceed with the review of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c) (2007), any 
pertinent evidence, which is accepted first at the Board, 
must be initially reviewed by the RO, unless this procedural 
right is waived by the veteran or his representative.

The veteran submitted new evidence to the Board in July 2007 
without waiving consideration by the agency of original 
jurisdiction (AOJ).  A letter requesting waiver of AOJ review 
was sent to his last address record, but was returned as 
undeliverable.  A subsequent attempt to contact the veteran 
through his representative was unsuccessful.

The evidence received since the SOC is pertinent to the 
veteran's claim.  Therefore, initial consideration of this 
evidence by the AOJ is required.  38 C.F.R. § 1304 (2007).  

A January 2002 rating decision denied service connection for 
schizophrenia on the basis that the evidence of record did 
not show that the condition occurred in, or was caused by, 
service and did not manifest until more than two years after 
discharge from active duty.  The veteran did not appeal this 
decision within a year and it is final.  38 U.S.C.A. § 7105.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
in the context of a claim to reopen, that VA look at the 
bases for the prior denial and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006) (interpreting the 
provisions of 38 U.S.C.A. § 5103 (West 2002)). 

In the instant case the veteran was sent a VCAA letter that 
told him that his claim had previously been denied because 
the claimed psychiatric disability was not service connected.  
He was not informed of the elements of service connection 
that were found lacking in the prior denial.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
VCAA notice letter advising him that his 
claim was previously denied because the 
evidence did not show that schizophrenia 
was related to service.

2.  The AMC/RO should review the record, 
including all evidence received since 
issuance of the statement of the case.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


